 



EXHIBIT 10.8
ASSIGNMENT OF CONTRACT
     THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 30th day
of October 2006, by Triple Net Properties, LLC, a Virginia limited liability
company (“Assignor”) to Apartment REIT Walker Ranch, LP., a Texas limited
partnership (“Assignee”).
RECITALS
     TR Walker Ranch Partners, LTD., a Texas limited partnership (“Seller”) and
Assignor entered into that certain Contract of Sale, dated as of May 4, 2006
(the “Contract”) with respect to certain property known as Walker Ranch
Apartments located at 14500 Blanco Road, San Antonio, Bexar County, Texas, as
more particularly described in the Contract. Assignor desires to assign all of
its rights, title and interest in and to the Contract to Assignee.
AGREEMENT
     FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns, transfers, conveys and sets over all of Assignor’s
rights, title and interest in and to the Contract to Assignee.
     Assignee, by its execution of this Assignment, hereby assumes all of
Assignor’s obligations under the Contract. Notwithstanding such assignment and
assumption, Assignor shall continue to be liable under the Contract.
     WITNESS the following signatures:

                      ASSIGNOR:   Triple Net Properties, LLC,           a
Virginia limited liability company
 
               
 
      By:   /s/ Richard Hutton    
 
               
 
                        Name: Richard Hutton
 
                        Title: Executive Vice President

 



--------------------------------------------------------------------------------



 



                                  ASSIGNEE:   APARTMENT REIT WALKER RANCH, LP,  
        a Texas limited partnership
 
                                    By:   APARTMENT REIT WALKER RANCH GP, LLC,  
          a Delaware limited liability company         Its:   General Partner
 
                                        By:   NNN Apartment REIT Holdings, L.P.,
                a Virginia limited partnership             Its:   Manager
 
                                            By:   NNN Apartment REIT, Inc.      
              a Maryland corporation,                 Its:   General Partner
 
                           
 
                  By:   /s/ Shannon K S Johnson    
 
                           
 
                                                Name: Shannon K S Johnson
 
                                                Title:   Chief Financial Officer

 